Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

   Civil Action No. 19–cv–01231–CMA–KMT


   PHILADELPHIA INDEMNITY INSURANCE COMPANY,

          Plaintiff,

   v.

   UNITED STATES OLYMPIC COMMITTEE,

          Defendant.


                                               ORDER



          This matter is before the court on “Defendant United States Olympic Committee’s

   Motion to Stay Proceedings” (“Mot.”) [Doc. No. 10] filed May 31, 2019. “Plaintiff’s Response

   to Defendant’s Motion to Stay Proceedings” (“Resp.”) [Doc. No. 17] was filed June 14, 2019,

   and “Defendant United States Olympic Committee’s Reply in Support of Motion to Stay

   Proceedings”(“Reply”) [Doc. No. 21] was filed June 21, 2019. A scheduling conference was

   noticed for July 9, 2019, but was vacated pending ruling on the instant motion. [Doc. No. 15.]

          In this insurance rescission case brought by Philadelphia Indemnity Insurance Company

   (“PIIC”), Defendant United States Olympic Committee (“USOC”) requests that the court stay

   proceedings until after the resolution of the numerous underlying cases to which the insurance

   policies at issue may or may not be applicable. Defendant claims that allowing PIIC to proceed

   at this time would impermissibly prejudice the USOC in defending the cases below and as
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 2 of 14




   grounds claims 1) this case would not “fully and finally resolve the uncertainty and controversy

   as to all parties with a substantial interest in the matter” including numerous alleged plaintiffs

   who claim to be victims of abuse as well as defendant in many of the cases, USA Gymnastics,

   the national governing body for gymnastics, which is currently in the midst of bankruptcy

   proceedings (Mot. at 2), and 2) this case is “inextricably intertwined with the claims currently

   pending against the USOC in courts across the country – the vast majority of which have been

   stayed as part of USA Gymnastics’ bankruptcy .”1 (Id.) Plaintiff responds that forcing PIIC to

   fund the defense for multiple tort actions bought in numerous jurisdictions when PIIC is claiming

   rescission of the insurance coverage in whole as a result of alleged misrepresentations by the

   USOC prejudices PIIC. (Resp at 1.)

            Background

            The USOC is a corporation whose fifteen authorized purposes include, among others,

            (2) to coordinate and develop amateur athletic activity in the United States,
            directly related to international amateur athletic competition, to foster productive
            working relationships among sports-related organizations;
            (3) to exercise exclusive jurisdiction, directly or through constituent members of
            committees, over--
                    (A) all matters pertaining to United States participation in the Olympic
            Games, the Paralympic Games, and the Pan-American Games, including
            representation of the United States in the games;
                    ...
            (15) to promote a safe environment in sports that is free from abuse, including
            emotional, physical, and sexual abuse, of any amateur athlete.

   36 U.S.C.A. § 220503 (See Pub. L. 115-126, Title II, § 201, Feb. 14, 2018, 132 Stat. 320.) The

   USOC “shall establish and maintain provisions with respect to its governance and the conduct of

   its affairs for reasonable representation of -- (1) amateur sports organizations recognized as


   1
       USA Gymnastics is not a party to this case.

                                                      2
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 3 of 14




   national governing bodies and paralympic sports organizations . . .” 36 U.S.C. § 220504(1). For

   any sport which is included on the program of the Olympic Games, the Paralympic Games, or

   the Pan-American Games, the USOC “is authorized to recognize as a national governing body

   [“NGB”] . . . [one] amateur sports organization. . . . .” 36 U.S.C. § 220521(a). “For the sport

   that it governs, a national governing body may -- ”, inter alia,

          (2) establish national goals and encourage the attainment of those goals;
          (3) serve as the coordinating body for amateur athletic activity in the United
          States;
          (4) exercise jurisdiction over international amateur athletic activities and sanction
          international amateur athletic competition held in the United States and sanction
          the sponsorship of international amateur athletic competition held outside the
          United States;
          (5) conduct amateur athletic competition, including national championships, and
          international amateur athletic competition in the United States, and establish
          procedures for determining eligibility standards for participation in competition,
          ...;

   36 U.S.C. § 220523(a).

          Within the past several years numerous parties have filed suit seeking to hold the USOC

   legally responsible for the sexual abuse committed against Olympic athletes, including that

   perpetrated by disgraced physician and convicted felon Larry Nassar against gymnasts as well as

   individuals affiliated with two other sports, taekwondo and weightlifting. (Mot., Ex. 1, [Doc.

   No. 10-1] underlying lawsuit list.) These lawsuits are typically predicated on allegations that the




                                                    3
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 4 of 14




   USOC knew or should have known about, and done more to stop, abuse taking place within

   those sports. PIIC is one of the USOC’s insurers.2

          In this rescission case PIIC states that the two policies it issued to USOC contained the

   application question, “Has your organization ever had as (sic) incident which resulted in an

   allegation of sexual abuse?,” to which the USOC responded, “No.” and upon which the USOC

   further elaborated, “Based on the USOC’s understanding of appropriate definitions of sexual

   abuse, there have been no incidents.” (Compl. [Doc. No. 1] at ¶¶ 15-17). PIIC claims the USOC

   controls the NGBs, including USA Gymnastics, to the point of being legally indistinguishable

   from them (id. at ¶¶ 24–26), that the USOC knew about and should have done something

   different concerning abuse occurring in various Olympic sports (id. at ¶¶ 30–54), and that the

   USOC had knowledge of Nassar’s criminal conduct when it applied for insurance from PIIC in

   2015 (id. at ¶ 55).3 PIIC claims that its “decision to issue the policies was made in reliance on

   the USOC’s representations and it would not have issued the policies if it had truthful

   information.” (Id. at ¶ 62.) PIIC claims “the USOC concealed material facts with the intent that

   PIIC take a course of action – namely, issue liability insurance to cover sexual or physical abuse



   2
     PIIC denied coverage for USA Gymnastics claiming among other things that it “does not
   qualify as insured: under the subject policies’ sexual or physical abuse or molestation coverage.
   (Resp. at 15-16.) According to PIIC, even though USA Gymnastics listed PIIC in its bankruptcy
   estate, when USA Gymnastics brought a separate declaratory judgment action against its insurers
   for breach of contract in connection with actions filed against it involving Nassar, USA
   Gymnastics did not include PIIC in that action. (Id.)
   3
     The court notes that PIIC’s position refusing coverage for USA Gymnastics under the USOC
   policy because the NGB is not part of the USOC and therefore is not an “insured” is at odds with
   its position here that the USOC should have acknowledged that there had been abuse indications
   within the NGBs related to athletes and their trainers or coaches when responding to questions
   concerning “your organization” in the application. However that is an observation related to the
   merits which will have to await another day for resolution.

                                                    4
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 5 of 14




   or molestation – that it would not have taken if PIIC had known the actual facts. (Id. at ¶ 85.)

   PIIC seeks to rescind the insurance policies it issued by returning the $130,445.00 premium paid

   for policy number PHPK1330247, and the $27,760.00 premium paid for policy number

   PHUB498238. (Id. at ¶ 80.)

          The USOC claims, inter alia, that the underlying lawsuits confuse and conflate the

   USOC with the NGBs, implicitly suggesting that the USOC is operationally and legally

   responsible for the more than three million NGB members and tens of thousands of NGB staff

   and volunteers. (Mot. at 2.) The legal relationship between the USOC and the NGBs and their

   staff and athletes participating in the sports represented is obviously an important liability

   component of both this case – which concerns the contract of insurance between the USOC and

   PIIC – and the underlying cases, where often both the USOC and the relevant NGB(s) and others

   are defendants. In this case, however, the focus is on what was meant by “your organization” at

   the time when the USOC applied for and obtained the PIIC insurance policies verses the focus of

   the underlying cases on 1) what, if anything, the USOC knew or should have known about

   allegations of abuse in and through the various NGBs and 2) the USOC’s legal obligations, if

   any, to recognize and stop abuse within both the governance, management and participation in

   Olympic sports through the NGBs. While the issues are somewhat interknit, especially

   concerning what the USOC was legally required to know and address with respect to alleged

   athlete abuse in Olympic sports at the time it obtained the PIIC insurance, they are not

   interdependent.




                                                     5
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 6 of 14




           ANALYSIS

           A.     Colorado River Abstention

           The parties both address the ability a District Court to stay a federal suit out of deference

   to parallel litigation brought in state court pursuant to Colorado River Water Conservation

   District v. United States, 424 U.S. 800 (1976). See also Moses H. Cone Mem’l Hosp. v. Mercury

   Constr. Corp., 460 U.S. 1, 13 (1983). In Colorado River the government brought suit in federal

   court to adjudicate federal water rights, suing 1000 non-federal water users. A defendant in that

   suit sought to join the United States in a state-court proceeding for the comprehensive

   adjudication and administration of all water rights within the river system that was the subject of

   the federal court suit. The Supreme Court ultimately held that dismissal of the federal action was

   proper on “considerations of ‘(w)ise judicial administration, giving regard to conservation of

   judicial resources and comprehensive disposition of litigation.’ ” Colo. River, 424 U.S. at 817.

           Except in specialized circumstances, however, as between state and federal courts “the

   pendency of an action in the state court is no bar to proceedings concerning the same matter in

   the Federal court having jurisdiction.” Id. And, in fact, the Supreme Court has acknowledged a

   virtually unflagging obligation of the federal courts to exercise the jurisdiction given them. Id.

   The key for application of Colorado River abstention is the presence of two specialized

   circumstances: concurrent tribunals and parallel proceedings. Neither condition alone is

   sufficient.




                                                     6
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 7 of 14




          Here the vast majority of the underlying cases have been brought in federal court, not

   state court.4 As to those cases, there is no concurrent tribunal; rather, there are simply several

   different federal district courts sitting in different jurisdictions. As between divergent federal

   district courts, the considerations of deference by any one court to another are not the same as

   abstention under Colorado River. Instead those courts must consider the general goal of

   avoiding duplicative litigation. Id. (citing Landis v. North American Co., 299 U.S. 248, 254

   (1936)). This is the principle behind consolidation in multi-district litigation.

          Additionally, in this case the parties both agree that as to all of the underlying cases,

   federal or state, those actions are simply not parallel to the federal case. PIIC points out that it is

   not a party to the underlying actions and that its “claims for rescission, fraud and breach of

   contract are not parallel to the Tort Litigation against the USOC because the actions do not

   involve the same parties and the actions raise substantially different factual and legal issues.”

   (Resp. at 9.) Defendant/Movant USOC agrees, stating

          Colorado River is potentially relevant only when there is “parallel” litigation, i.e.,
          a related action proceeding in state court between the same parties. However, as
          PIIC admits, not one of the “underlying” cases here is “parallel” to PIIC’s insurance
          coverage action within the meaning of Colorado River, as discussed.

   (Reply at 2, emphasis in original.). The parties therefore appear to agree – and this court concurs

   – that the Colorado River abstention doctrine does not apply under these facts, and this court

   finds analogies thereto to be inapposite.




   4
    Forty-two of the forty-four underlying cases pending at the time the Motion was filed are
   proceeding in federal court, not state court. (See Mot, Ex. 1 at 3-7; Reply at 5.)

                                                      7
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 8 of 14




          B.      String Cheese Incident Stay

          The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings.

   Rule 26(c), however, permits a court to “make an order which justice requires to protect a party

   . . . from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

   26(c). Further, “[t]he power to stay proceedings is incidental to the power inherent in every

   court to control the disposition of the causes on its docket with economy of time and effort for

   itself, for counsel, and for litigants.” Landis at 254-55 (citing Kan. City S. Ry. Co. v. United

   States, 282 U.S. 760, 763 (1931)).

          In this District, a stay of discovery is generally disfavored. See, e.g., Rocha v. CCF

   Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Jackson v. Denver

   Water Bd., No. 08-cv-01984, at *1 (D. Colo. Dec. 15, 2008); Chavez v. Young Am. Ins. Co., No.

   06-cv-02419, at *2 (D. Colo. Mar. 2, 2007). Nevertheless, the decision whether to stay

   discovery rests firmly within the sound discretion of the court. United Steelworkers of Am. v. Or.

   Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (quoting Landis, 299 U.S. at 254).

          The suppliant for a stay must make out a clear case of hardship or inequity in being

   required to go forward if there is even a fair possibility that the stay for which he prays will work

   damage to someone else. Landis, 299 U.S. at 255. Only in rare circumstances will a litigant in

   one cause be compelled to stand aside while a litigant in another settles the rule of law that will

   define the rights of both. Id.

          In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

   plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice

   to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)


                                                     8
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 9 of 14




   the interests of persons not parties to the civil litigation; and (5) the public interest.” String

   Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

   Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227.

           This case, however, arises in the unique circumstances of insurance coverage which often

   is raised early in the proceedings concerning the insurer’s duty to defend its insured even where

   the insurance company exercises a reservation of rights to contest liability for a damage award

   should the insured be found liable.

           The duty to defend pertains to the insurance company’s duty to affirmatively defend
           its insured against pending claims. The duty to indemnify relates to the company’s
           duty to satisfy a judgment entered against the insured. The duty to defend is
           triggered more easily than is the duty to indemnify. Generally, the duty to defend
           arises where the alleged facts even potentially fall within the scope of coverage, but
           the duty to indemnify does not arise unless the policy actually covers the alleged
           harm. Where there is no duty to defend, it follows that there can be no duty to
           indemnify. However, where there is a duty to defend, there is not necessarily a duty
           to indemnify.

   Addison Ins. Co. v. Maynard, No. CIV.A. 08-CV-00054-W, 2008 WL 2079143, at *3 (D. Colo.

   May 15, 2008). Many of the cases in this area deal with declaratory judgment actions

   concerning the coverage provisions and/or exclusions of a specified policy. See Constitution

   Assocs. v. N.H. Ins. Co., 930 P.2d 556, 561 (Colo. 1996) (en banc), as modified on denial of

   reh’g (Jan. 13, 1997). However, Constitution Associates and its progeny do not involve

   rescission of an insurance policy based on wrongdoing by the putative insured nor do they

   address the deference to be given in a case involving multiple cases arising across multiple

   jurisdiction. PIIC does not simply seek a determination of its rights with respect to one

   particular claim (or in this case numerous claims) in one lawsuit; to wit, what the contracts of

   insurance say or do not say and the meaning thereof. Plaintiff PIIC claims misrepresentations


                                                      9
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 10 of 14




   were made by the USOC in two insurance applications which, had the applicant been truthful,

   would have resulted in non-issuance of the policies. There simply would have been no insurance

   contracts to interpret. PIIC seeks to void the policies in their entirety, and effectively enjoin the

   USOC from enforcing the policies in any pending or future litigation regarding any topic.

          The court therefore does not find Constitution Associates particularly instructive and

   determines that the issue of a stay in this case should be decided by consideration of the String

   Cheese Incident factors.

                  1.      Plaintiff’s Interests

          PIIC is, apparently, denying any duty to defend USOC and is refusing to pay for USOC’s

   defense of the underlying cases. (Reply at 3.) In a normal case where the coverage provisions of

   an insurance contract are at issue, the insurance company generally will nonetheless fund and

   control the defense of its insured as a way to protect itself (and its insured) in the event of a

   liability award for which the company might be ultimately responsible. Here, however, because

   this is a rescission action, the company has lost the ability to control the defense of the litigation

   altogether because the allegation is that the policies would never have been issued but for the

   misrepresentations of the insured. Therefore, the Plaintiff is prejudiced greatly by delay in that it

   is not in control of USOC’s litigation defense in 44 or more cases, but yet the company might be

   ultimately liable for multiple damage awards (and defense costs) should PIIC not prevail in this

   case and should the USOC lose in the underlying actions. In short, unless this case is decided

   with some alacrity, PIIC bears the risk of being assessed all costs of defense and responsibility

   for liability damages without any concomitant ability to contribute to litigation decision-making.

   Outside of resolution of this case, PIIC’s conundrum can only be remedied if PIIC steps in and


                                                     10
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 11 of 14




   takes on the defense of the 44+ cases on behalf of USOC at enormous cost, in spite of its

   contention that the policies should be rescinded in full. This is a quintessential Hobson’s Choice.

          Therefore, the first factor weighs heavily against a stay.

                  2.      Burden on the Defendant

          The defendant, also, is greatly prejudiced by a delay here, although as proponents of the

   stay they do not argue as such. Although under the two questioned policies of insurance the

   USOC has a right to have its defense paid for by its insurance company (if the policies are not

   rescinded), PIIC is apparently refusing to fund defense costs, even under a reservation of rights

   in connection with liability. (Reply at 3.) Should the USOC prevail in this case, the USOC

   could be entitled to have an insurance paid defense in the underlying cases. Alternatively, if

   USOC does not prevail in this case and the policies are rescinded, the USOC will benefit by

   knowing it lacks PIIC insurance and having the opportunity now, rather than perhaps years down

   the road, to consider whether bankruptcy or other collateral actions in lieu of costly defense of

   each individual case below is appropriate. Finally, Defendant admits that most of the underlying

   cases are stayed as a result of the automatic stay associated with USA Gymnastic’s bankruptcy

   (Mot. at 3) resulting in this being essentially the perfect time to have this collateral matter

   proceed.5 Thereafter, the parties can make more fully informed litigation decisions when the

   automatic stays associated with bankruptcy proceedings are lifted.

                  This factor weighs against a stay.




   5
     While the delay in the underlying cases ameliorates Defendant’s argument regarding prejudice
   from fighting a two-front war (Mot. at 12), delay in scheduling discovery here caused by the
   instant motion may have blunted this positive effect to some extent.

                                                     11
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 12 of 14




                  3.      Convenience to the Court

          The court is always benefitted by efficient and timely litigation in controlling its docket.

   As previously noted, there are, at the time the motion was filed, 44 cases involving allegedly

   abused Olympic athletes asserting claims against the USOC and NGBs and others, pending in

   different federal jurisdictions and two in state courts. Each are at different stages of discovery.

   Most, if not all, are stayed as a result of USA Gymnastic’s bankruptcy.

          The delay to this case if USOC’s motion is granted will be very significant. Somehow

   this court will be required to keep track of all the underlying cases and will be at the mercy and

   whims of other federal district courts, appellate courts, the bankruptcy court, and even several

   state courts. In the event of the broad stay contemplated by the defendant’s motion, the court

   will completely relinquish its ability to control its own docket.

          This factor weighs heavily against a stay.

                  4.      Interests of Non-Parties

          The interests of persons not parties to the civil litigation are also enormously adversely

   affected by failure to definitively determine in this case whether or not several million dollars of

   insurance coverage will be available to Plaintiffs should they prevail in the underlying cases

   against USOC.6 The availability of insurance and the amount of insurance is likely to greatly


   6
     Neither party has provided the court with any evidence that USA Gymnastics was a named
   party to the contract between USOC and PIIC. The only two parties to the insurance contract,
   and thus the only two necessary parties to litigation regarding rescission based on false
   statements in an application, are PIIC and the USOC. See 7 CHARLES ALAN WRIGHT & ARTHUR
   R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1613 (3d ed. 2016) (explaining the proper
   parties to an action for rescission are the parties to the contract). Any current and future
   plaintiffs have no say in that determination. Their claims are speculative until such time as any
   judgment is entered in their favor against the USOC. Additionally, those current and potential
   plaintiffs have no direct claims against PIIC (see Constitution Associates, 930 P.2d at 562-63),

                                                     12
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 13 of 14




   influence litigation and settlement strategies for the plaintiffs below. For some, the outcome of

   this case may be determinative on whether they even proceed with their individual cases.

           This factor weighs heavily against a stay.

                   5.      Public Interest

           The public has a great deal of interest in the underlying cases and insuring that the

   country’s young athletes are protected should they forego the lure of their own business

   opportunities in favor of representing the United States at the amateur level. The public likely

   has a general interest in insuring that the USOC and all other organizations charged with

   protecting these young athletes are incentivized to actively work to prevent such wide spread

   abuse in the future. But this federal case concerning whether the USOC is covered by two PIIC

   insurance policies in the event of USOC legal liability is not where the public interest lies. That

   said, however, resolution of this case would provide a definitive answer about the funds available

   to plaintiffs in the underlying cases, at least those where the USOC was a defendant and as noted

   previously, this knowledge would likely help foster productive and timely settlement discussions

   which could include non-monetary obligations benefitting young athletes in the future. Of

   course, such settlements are at this point are speculative even if visionary. Resolution of

   insurance availability disputes which speed up underlying litigation consuming the resources of

   multiple jurisdictions is, of course, in the public interest.

           Therefore, the court finds this factor weighs slightly against a stay.




   and they can never have any interest in policies that are void. Therefore, joinder of those parties
   here is unwarranted. However, as non-parties, the underlying plaintiffs’ interests are addressed
   here in connection with a stay.

                                                      13
Case 1:19-cv-01231-CMA-KMT Document 23 Filed 10/25/19 USDC Colorado Page 14 of 14




           Therefore, considering the String Cheese Incident factors which each weigh against a

   stay of proceedings in this case, it is

           ORDERED

           1.      “Defendant United States Olympic Committee’s Motion to Stay Proceedings”

   [Doc. No. 10] is DENIED.

           2.      The court shall hold a Fed. R. Civ. P. 16(b) scheduling and planning conference

   on December 9, 2019, at 9:30 a.m. (Mountain Time). The conference shall be held in the

   Colorado Springs courtroom, Suite 101, 212 N. Wahsatch Avenue, Colorado Springs, Colorado.

   The parties shall submit their proposed scheduling order, pursuant to District of Colorado

   Electronic Case Filing (“ECF”) Procedures, on or before: 5:00 p.m. (Mountain Time) on

   December 2, 2019. Other than these revised dates for the conference and submission of the

   proposed scheduling order, the parties are directed to follow the previous directives contained in

   Document Number 8, “Amended Order Setting Rule 16(b) Scheduling Conference and Rule

   26(f) Planning Meeting,” filed May 10, 2019.

           Dated October 25, 2019.




                                                   14
